Citation Nr: 0613304	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-42 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for rheumatic fever.

3.  Entitlement to service connection for mitral valve 
operation secondary to rheumatic fever and malaria.

4.  Entitlement to service connection for residuals, right 
arm fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to 
October 1949 and from October 10, 1950 to October 26, 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the above claim.

In February 2005, the veteran was afforded an informal 
conference with a hearing officer at the RO.  A report of the 
conference is of record.  


FINDINGS OF FACT

1.  There is no competent evidence showing that the veteran 
currently has malaria or rheumatic fever, or any residuals 
thereof.

2.  A valvular heart disorder, including a mitral valve 
operation, did not have its onset during active service or 
result from disease or injury in service.

3.  The veteran is not currently service connected for 
malaria and rheumatic fever.

4.  Residuals of a right arm fracture did not have its onset 
during active service or result from disease or injury in 
service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
malaria, rheumatic fever, a mitral valve disorder, and 
residuals of a fracture of the right arm have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in November 2002, May 2003, and 
December 2003.  The veteran was told of the requirements to 
successfully establish service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim, which would include 
that in his possession, to the RO.  The timing and content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The National Personnel Records Center (NPRC) 
informed VA that the veteran's service medical records were 
missing and presumed destroyed a by fire at its facility in 
the 1970s.  Further efforts to obtain these records would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2005).  The RO was able to obtain the 
veteran's post-service VA treatment records and private 
medical records, which have been associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  Regarding the claims for 
service connection for malaria, rheumatic fever, and mitral 
valve operation, VA need not obtain examinations.  The 
evidentiary record does not show that the veteran currently 
has malaria or rheumatic fever nor does it show that the 
veteran's mitral valve operation is associated with an 
established event, injury, or disease in service; or 
otherwise associated with military service.  See 38 C.F.R. 
§ 3.159(c)(4)(C); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  Regarding the claim for service connection for 
residuals of a right arm fracture, the veteran underwent a VA 
examination in February 2005.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are unavailable and, 
according the NPRC, were most likely destroyed in a fire that 
occurred at their facility in 1973.  The Court has held that 
in cases where records once in the hands of the government 
are lost, there is a heightened obligation to explain the 
Board's findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The analysis of the veteran's 
claims has been undertaken with this heightened obligation in 
mind.


A.  Malaria and rheumatic fever

Service connection for certain tropical diseases, such as 
malaria, may be established based on a legal "presumption" 
by showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
malaria and rheumatic fever.  

The record does not contain a current diagnosis of malaria or 
rheumatic fever.  In fact, post-service medical evidence is 
entirely negative for any competent evidence of the clinical 
presence of malaria or rheumatic fever.  During the DRO 
informal conference, the veteran stated that he was told he 
had malaria and rheumatic fever.  He was requested to submit 
medical evidence of this.  None of the medical records 
subsequently received contained any evidence showing that the 
veteran is currently suffering from malaria or rheumatic 
fever.  In the absence of any competent evidence of current 
malaria or rheumatic fever, the Board must conclude that the 
veteran does not currently suffer from these diseases.

The veteran has stated that he feels he is entitled to 
service connection for malaria and rheumatic fever.  Letters 
of support received from P.R.M., V.M., and R.O. contend that 
the veteran was diagnosed as having malaria and rheumatic 
fever in 1947.  Laypersons have not been shown to competent 
to supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

In reaching this determination, the Board notes that 
following service, the veteran reported during August 1999 VA 
treatment that he was hospitalized in 1948 for fever, 
diaphoresis, and swollen and painful joints and was told he 
had rheumatic fever.  During December 2004 VA treatment, the 
veteran stated that he had been hospitalized for malaria and 
rheumatic fever.  The examiner's recordation of the history 
as related by the veteran does not represent a medical 
conclusion or opinion.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  




B.  Mitral valve operation secondary to rheumatic fever and 
malaria

There is no evidence of cardiovascular disease during service 
or within one year of service.  See 38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the veteran 
was diagnosed as having mitral regurgitation and mitral 
stenosis many years after service, there is no competent 
evidence of record relating this disability to any in-service 
disease or injury, including malaria or rheumatic fever, if 
present during service.  The veteran's and other lay 
statements of record are not competent in this regard.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has submitted medical literature about valvular 
heart disease.  To the extent that he is attempting to 
extrapolate from the medical literature there is a 
relationship between his valvular heart disease and any in-
service rheumatic fever and/or malaria, such extrapolation 
would constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.

To the extent that the veteran is claiming that he has 
valvular heart disease as a result of rheumatic heart disease 
and malaria on a secondary basis, the appeal must be 
terminated or denied as a matter of law because service 
connection has not been established for rheumatic fever or 
malaria.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. 
App. 426, 430  (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).

C.  Residuals, right arm fracture

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a right arm fracture.  

There is no evidence of arthritis of the right arm during 
service or within one year of service.  See 38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Service morning reports show that the veteran went to sick 
call on several occasions in 1949.  However, the reasons for 
the veteran's visits were not specified and there is no 
indication that he was hospitalized.  In any event, the 
veteran is competent to state that he injured his right arm 
during service.

In February 2005, the veteran was afforded a VA examination.  
The examiner noted that the claims file was not available for 
review.  The veteran gave a history of an in-service injury 
in which he stated that while refueling a B-29 airplane, he 
fell off the wing.  He was hospitalized and in Guam then 
flown to the U.S. where he was examined and diagnosed as 
having fractures of the right shoulder and right humerus.  X-
rays showed degenerative changes in the right shoulder and 
the right humerus was within normal limits.  The veteran was 
diagnosed as having traumatic degenerative joint disease 
involving the right shoulder with moderately severe 
limitation of motion involving the right shoulder, and 
traumatic myositis involving the right humerus.  The examiner 
opined that it was more likely than not that the traumatic 
degenerative joint disease of the right shoulder and the 
traumatic myositis of the right humerus were secondary to the 
fracture sustained in service.  However, after subsequent 
review of the claims file and x-rays, the examiner issued an 
addendum in which he opined that it was less likely than not 
that the mild degenerative changes of the right shoulder and 
the myositis and myalgias of the right humerus were secondary 
to trauma to the right shoulder and right humerus.  He noted 
that current x-rays of the right shoulder and right humerus 
showed no fractures, old or new.  

Accordingly, there is no competent medical evidence of record 
showing that the veteran's current diagnosis of degenerative 
changes of the right shoulder or the myositis and myalgias of 
the right humerus, first diagnosed in 2005, had its onset 
during active service or is related to any in-service disease 
or injury.  The VA examiner provided a definitive opinion 
that the veteran's current disability was not related to 
active service.  The examiner supported his rationale with x-
ray findings that showed no evidence of fractures, old or 
new.  The opinion was based upon review of the claims file 
and a physical examination, and is found to be persuasive.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The veteran has stated that he feels he is entitled to 
service connection for residuals of a right arm fracture.  
Letters of support contend that the veteran broke his arm in 
four places during service and that he was discharged in 1950 
because he was physically disqualified.  Laypersons have not 
been shown to be capable of making medical conclusions; thus, 
their statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
Board notes that while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for rheumatic fever is 
denied.

Entitlement to service connection for mitral valve operation 
secondary to rheumatic fever and malaria is denied.

Entitlement to service connection for residuals, right arm 
fracture, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


